Title: From George Washington to Brigadier General John Sullivan, 28 January 1776
From: Washington, George
To: Sullivan, John



Cambridge 28th Jan: 1776
Dr Sir,

I quite forgot to enquire last night (when you were shewing me the Militia Pay Rolls) at what rates the Officers pay was charged—I am willing to allow them the same pay as the Troops here had, and have—that is, to the first of Jany agreeable to the old Establishment—(more I cannot)—& For the Month of Jany according to the present pay. this is putting of them in all respects upon a footing with the Continental Army. You will consider therefore how far this alteration will square with your mode of making up the Pay Rolls, as the manner of charging, & extending the Sums shd appear clear upon the face of the Accts—I must again desire you to request the Captains to be very correct in making up their Accts not only because they are to Swear to them, but because I must for my own justification

have all the extensions, & additions tryed. Should any of them therefore prove wrong, they will not only give themselves a good deal of trouble & delay for nothing, but me also; and I must again desire that they may be caution’d against Including Men that have Inlisted into the Continental Service, as I will take a good deal of pains to prevent, and if not prevented, to detect an Evil, which I am apprehensive will be practiced.
If I recollect the Roll you shewed me last Night, Men of the same Company, and as I suppose from the same Town, are charged a different Number of days, whereas I think the Ingagement is, that they are to be paid from the time of their Marching from the Town—however as I was ingaged in reading Letters & News Papers at the time, I might have Mistaken the matter.
As I understand the Muster Rolls of these Companies (from N⟨ew⟩ Hampshire) are lodged with yo⟨u. I⟩ should be glad to receive them with your Acct of the Money expended. If the Mileage is drawn for in the Manner propos’d by you, the Comy should be appriz’d of it, as he told me some of the Militia Captns without distinguishing of which Government, were applying to settle with him—I am Dr Sr Yr Most Obedt Servt

Go: Washington


P.S. If you are not Ingaged I should be glad of your Company at Dinner at 2 O’clock.

